DETAILED ACTION
This Action is in response to Applicant’s amendment filed on 10/28/2020. Claims 1-6 and 10-17 are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 and 10-17are allowed.
Regarding to claim 1, 18 and 19, the best prior art found during the prosecution of the application, LIU US Patent Application No.:( US 2020/0077362 Al) hereinafter referred as LIU, in view of  Cai US  Patent Application et al  No.:( US 2020/0092845 Al) hereinafter referred as Cai. LIU  discloses the first paging indication information and at least one piece of second paging indication information based on current paging details of each User Equipment (UE) and a UE identifier of the each UE, a bit of the first paging indication information being configured to indicate whether a paged UE is present in a UE group, and a bit of the second paging indication information being configured to indicate whether a UE in a UE group is paged. Upon receiving location information of any UE, sending a paging message  to the UE based on the location information of the UE. The capability information indicates that the UE is a non-low-delay UE, determining a bit, corresponding to a UE group of the UE, of first paging indication information based on a UE identifier of the UE, second paging indication information corresponding to the UE, and a bit, corresponding to the UE, of the corresponding second paging indication information; the first paging time-domain resource being a time-domain resource for an information synchronization. Cai teaches the first identifier is an identifier of the second terminal when the second terminal is connected to the first terminal, or the first identifier is an identifier allocated by the first terminal to the second terminal on a time resource for paging the second terminal, or the first identifier is a proximity service terminal identifier UE ID of the second terminal.  In the conventional technical solution, the paging message sent by the base station usually includes mobile subscriber identities S-TMSIs or international mobile subscriber identities IMSIs of one or more second terminals.  Because the S-TMSI or the IMSI occupies a relatively large quantity of bits, overheads of the message received by the second terminal are relatively high.  A quantity of bits occupied by each of the identifiers is less than that occupied by the S-TMSI or the IMSI of the LIU and  Cai fail to teach the paging method during paging process. The following is an examiner’s statement of reasons for allowance: The arts of record do not suggest the respective claim combinations together and nor would the respective claim combinations disclosing the second identifier of the terminal device, wherein a length of the identifier information is shorter than the second identifier; wherein the method further comprises: receiving a feedback message transmitted by a network device; when the paging message carries the identifier information obtained based on the second bit except the at least one first bit of the first identifier, transmitting a second paging response to the network device according to whether the feedback message carries other bits except the first bit and the second bit; or when the paging message carries identifier information obtained based on a part of bits of the second identifier, transmitting the second paging response to the network device according to whether the feedback message carries the second identifier or other bits except the part of the bits of the second identifier; or when the paging message carries identifier information calculated based on all bits of the second identifier, transmitting the second paging response to the network device according to whether the feedback message carries the second identifier. The claims 1-6 and 10-17 as a whole and further defined by the latest amendments filed on 12/23/2020. Therefore, claims 1, 18 and 19 are held allowable
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/Primary Examiner, Art Unit 2642